Citation Nr: 0305831	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  94-12 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for residuals of ruptured 
blood vessels of the eyes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran served on active duty from January 1983 to May 
1992.  

When this matter was last before the Board of Veterans 
Appeals (Board) in September 1996, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Columbia, South Carolina, for additional 
development.  The case was subsequently transferred to the 
Roanoke, Virginia, RO, and has more recently been transferred 
to the Baltimore, Maryland, RO.  As will be explained below, 
development of the claim has been accomplished and the case 
is now ready for appellate consideration.

When the veteran's appeal was last before the Board, it 
included the issue of entitlement to service connection for a 
respiratory/chest disability.  Subsequently, in a December 
2001, rating decision, service connection was granted for 
bronchitis and assigned a 10 percent disability evaluation, 
effective from May 1992.  This is considered a full grant of 
the benefit sought.  Consequently, this issue is no longer on 
appeal and will not be considered herein.   


FINDINGS OF FACT

1. All evidence necessary for review of the issue on appeal 
has been obtained, and VA has satisfied the duty to notify 
the veteran of the law and regulations applicable to her 
claim and the evidence necessary to substantiate that claim.

2.  The current existence of residuals of ruptured blood 
vessels of the eyes has not been shown.  




CONCLUSION OF LAW

Residuals of ruptured blood vessels of the eyes were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
residuals of ruptured blood vessels of the eyes.  She 
complains of blurred vision that she claims was the result of 
ruptured blood vessels of the eye that were secondary to in-
service preeclampsia.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  In order to facilitate 
understanding of its decision, the pertinent law and VA 
regulations applicable to the issue on appeal will then be 
briefly set forth.  Finally, the Board will analyze the 
veteran's claim.

Veterans Claims Assistance Act 

As noted in a December 2001 supplemental statement of the 
case and a May 2002 letter from the RO, there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law eliminated the 
former statutory requirement that claims be well grounded.  
This law also redefined the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue considered herein has 
proceeded in accordance with the provisions of the law and 
regulations.

There is no question as to substantial completeness of the 
veteran's application for VA benefits.  See 38 U.S.C.A. 
§ 5102 (West 2002).  In filing her claim of entitlement to 
service connection in January 1992, the veteran utilized VA 
Form 21-526, the form designated for such purposes.  The 
claim appeared substantially complete on its face.  The 
veteran clearly identified the disability in question and the 
benefits sought. 

The former well grounded claim requirement

The VCAA eliminated the concept of a well grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom Morton v. Gober, 14 Vet. 
App. 174 (2000), in which the Court held that VA could not 
assist in the development of a claim that was not well 
grounded.

The RO initially denied the veteran's claim, not on the basis 
of whether it was well-grounded, but under the current 
standard of review.  The claim has continued to be denied by 
the RO on that basis.  The current standard of review 
requires that after the evidence has been assembled, it is 
the Board's responsibility to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Given that the RO has adjudicated the issue listed above 
based on the substantive merits of the claim, the Board finds 
that it can consider the substance of the veteran's appeal 
under the current standard of review without prejudice to 
her.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The veteran was notified of the information necessary to 
substantiate her claim by means of the discussions in the 
July 1993 rating decision, the January 1994 statement of the 
case, the September 1994 Board remand, the May 2000 
supplemental statement of the case, and the December 2001 
supplemental statement of the case.  A letter from the RO 
dated in May 2002, and the December 2001 supplemental 
statement of the case specifically advised the veteran of her 
rights and responsibilities under the VCAA.  In the December 
2001 supplemental statement of the case, the veteran was 
advised that there was no competent medical evidence of the 
current existence of residuals of ruptured blood vessels of 
the eyes.  She was invited to submit evidence of treatment 
for an eye disability since service.  

In a May 2002 letter to the veteran, the RO advised her, 
although admittedly relative to claims which are not 
currently before the Board, that the VCAA established new 
duties for VA.  In this letter, she was advised that VA would 
help her get evidence to support her claim for benefits.  She 
was further advised that VA would attempt to obtain on her 
behalf medical records, employment records and records from 
other federal agencies.  She was notified that she would have 
to supply identifying information and might also need to sign 
a release authorizing the release of documents to VA.  She 
was specifically asked to supply any additional information 
or evidence which she wanted VA to attempt to obtain.  
Coupled with the actual regulatory language contained in the 
December 2001 supplemental statement of the case, the Board 
finds that the veteran was notified of what evidence or 
information was her responsibility to obtain and what 
evidence VA would attempt to obtain on her behalf, in 
accordance with Quartuccio v. Principi,  16 Vet. App. 183, 
187 (2002).  

Based on the specific notice provided to the veteran and the 
development which has been accomplished, the Board has 
concluded that VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

Duty to assist

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim, including the conducting of VA 
examinations, and that there is no reasonable possibility 
that further assistance would aid in substantiating her 
claim.  The RO obtained the veteran's VA and private 
treatment records as they were identified by the veteran.  In 
a May 2002 letter and a September 2002 letter from the RO, 
the veteran was informed that medical records of private 
treatment had been sought, and she was asked to assist in 
obtaining the requested documents as soon as possible.  The 
veteran did not respond to this request.  It does not appear 
that there are any additional pertinent treatment records to 
be requested or obtained.  

Additionally, the veteran was afforded several VA 
examinations including an eye examination in May 2001 that 
was conducted pursuant to the Board's September 1996 remand 
for the express purpose of determining the existence and 
etiology of any eye disorder.  Accordingly, there is 
sufficient evidence to decide this claim.  The veteran was 
advised of the evidence she needed and was provided ample 
opportunity to submit or identify additional evidence or 
argument in support of her claim.  

Relevant law and regulations

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2002).  

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

Analysis

The veteran argues that she currently has residuals of 
ruptured blood vessels of the eyes, and that this disorder 
originated in service. 

Service connection may be granted if the evidence establishes 
that the claimed disability is related to service.  Applying 
the Hickson analysis, the initial question is whether there 
is evidence of the current claimed disability.  The Board 
finds that the preponderance of the evidence is against the 
current existence of residuals of ruptured blood vessels of 
the eyes and that the Hickson element (1) has therefore not 
been satisfied.

The evidence of record includes a post-service VA examination 
report dated in October 1992 that noted in pertinent part a 
diagnostic impression of "preeclampsia and hypertension, 
resolved as expected after birth of veteran's child."  A VA 
examination report dated in December 1997 revealed mild 
retinal pigment epithelial irregularity in both eyes without 
specific pattern.  The diagnostic impression was mild pigment 
epithelial disturbance bilaterally and history of toxemia.  
The report of VA eye examination conducted in May 2001 for 
the purpose of determining whether the veteran has a current 
eye disorder that was related to service, showed no 
abnormalities, and yielded a diagnostic impression of 
"history of retinal hemorrhages 14 years ago when pregnant 
and had preeclampsia."  The examiner noted that the 
hemorrhages "have resolved, and there are no sequelae."

The latest, May 2001 VA eye examination report is accorded 
the greater weight of all of the medical evidence because it 
is the most current, and logically most indicative of whether 
there is a current disability.  Moreover, the resulting 
diagnosis was predicated upon a complete review of the claims 
file, and the examiner provided reasons for his conclusion 
with reference to the past medical history.  It was conducted 
for the express purpose of determining the existence and 
etiology of any eye disability.  The examiner concluded that 
there was no current disability.  It is notable that none of 
the post-service evidence showed significant abnormality; the 
only evidence of any such abnormality is found on the 
December 1997 VA examination report.  Based upon the reasons 
expressed above, however, the more recent examination of May 
2001 is given greater weight and is deemed more persuasive 
regarding the question of whether there is a "current" 
disorder.  This more recent examination report did not 
discount the past existence of such symptomatology, but 
expressly stated that it had resolved.  

In reaching this decision, the entire record was reviewed.  
It is noteworthy that service medical records include 
enlistment and separation examination reports that had normal 
findings.  This evidence tends to support the ultimate 
finding that there were no sequelae of the inservice eye 
pathology.  The Board has also considered the July 1987 
letter from Dr. D., a physician who had treated the veteran 
during her period of service.  Dr. D. summarized in that 
letter that patients who are pre-eclamptic or eclamptic can 
go on to have serious sequelae, but noted that in the 
veteran's case, these changes were limited to small discrete 
areas of infarction.  Dr. D. projected that if these areas 
are involved, the overlying retina will show mild dysfunction 
with perhaps some blurring.  Essentially, Dr. D's statement 
is irrelevant to the salient question of whether the veteran 
actually has a current eye disability.  His letter portrayed 
what was found upon in-service examination and hypothesized 
what could be found in the future.  What it did not show, and 
what has not been shown is the current existence of residuals 
of ruptured blood vessels of the eyes.  The Board concludes 
that, although it may be conceded that the veteran 
experienced ruptured blood vessels of the eyes in service, 
the weight of the foregoing credible evidence shows that the 
veteran does not currently have residuals of ruptured blood 
vessels of the eyes.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In other words, service 
connection is granted only for disability, not on the basis 
of the symptoms of a disability.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2002); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  In the absence of proof 
of a present disability there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. at 225.

Accordingly, the essential element of the current existence 
of the claimed disorder is missing and a grant of service 
connection is not warranted.  As to the question of according 
reasonable doubt to the veteran's claim, on the basis of a 
thorough review of the record, it is concluded that there is 
no approximate balance of the evidence for and against the 
claim.  Indeed, the preponderance of the evidence is against 
finding the current existence of the claimed disorder, and 
thus against the claim for service connection for residuals 
of ruptured blood vessels of the eyes.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49 (1990).  
Accordingly, service connection for the claimed disorder must 
be denied.


ORDER

Entitlement to service connection for residuals of ruptured 
blood vessels of the eyes is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

